DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "melting the silicon block and the silicon powder" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Note that the limitation is unclear as line 4 of claim 5 only recites a silicon block or a silicon powder (note the use of “or”).  For examination purposes, the limitation has been treated as “melting the silicon block or the silicon powder.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (CN 104817087 A) in view of Su et al (US 2009/0020067) and Fishman (US 2009/0129429).
Regarding claim 1, Hu et al teaches a process of smelting silicon powder (paragraph [0009], refining silicon, paragraph [0045], raw silicon may be powder or block), comprising following steps:
(a) furnace starting: preparing a first silicon liquid having a standard purity in an intermediate frequency furnace (paragraph [0013], spread silicon powder at the bottom of an intermediate frequency furnace and slowly increasing the output power and continuously add silicon when the silicon powder melts, note that the melted silicon during said step is construed as the first silicon liquid);
(b) silicon smelt: adding the silicon powder to the first silicon liquid for smelting, so as to obtain a second silicon liquid (paragraph [0014]-[0015], silicon powder is continued to be added, slag-forming 
(c) reserving a third silicon liquid in the intermediate frequency furnace as an initial silicon liquid for a next smelting, and pouring the rest of the second silicon liquid (paragraph [0015-0016], pouring out part of the silicon liquid, and leaving a small amount of silicon liquid in the crucible for the next furnace of silicon melting and slag refining, note that the small amount of silicon liquid in the crucible for the next refining step is construed as the third silicon liquid).
Hu et al teaches smelting silicon powder and pouring the high purity silicon liquid (paragraph [0014-0016]), but is quiet to pouring into a molding system to thereby produce a silicon ingot.
Su et al teaches that there has been a trend in the PV industry towards a large demand of solar-grade polysilicon (paragraph [0004]), and teaches a process of casting solar-grade polysilicon ingot (paragraph [0005]).  Su et al teaches of melting raw materials into raw silicon liquid using medium frequency induction furnaces (paragraph [0007]), removing impurities within said raw silicon material (paragraph [0008]), pouring the pure silicon liquid into molds (paragraph [0011]), and decreasing the temperature of said mold to obtain a solar-grade polysilicon ingot (paragraph [0014]-[0015]). 
As Hu et al teaches of pouring the high purity silicon liquid, but is quiet to where said liquid is poured into, it would have been obvious to one of ordinary skill in the art to art to pour the high purity silicon liquid of Hu et al into a molding system, as taught in Su et al, so as to produce silicon ingots, as Su et al teaches that there has been a trend in the industry towards a large demand of solar-grade polysilicon, and that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

Fishman teaches electric induction heating and melting of a transition material that is non-electrically conductive in the solid state and electrically conductive in the non-solid state in an electric induction heating and melting process (abstract) wherein solid or semi-solid charge is periodically added to a heel of molten transition material initially placed in a refractory crucible (abstract).  The transition material may be silicon (paragraph [0012]), and the starting heel may represent 20 percent of the full capacity of the crucible (paragraph [0012]).  After melting all added transition charge material, molten transition material may be extracted from the crucible by any suitable process such as pouring (paragraph [0016]), while leaving a required heel of molten transition material in the crucible to be used at the start of the next charge melting process (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art to reserve 20% of the silicon liquid for use as an initial silicon liquid for the next smelting process, as Hu et al teaches leaving a small amount and that Fishman teaches that a required amount of the heel is left (paragraph [0030]).  Note that a sufficient amount of molten heel is required as silicon is added to the molten heel in a solid non-electrically conductive charge (paragraph [0003]) and that the added charge must be adequately melted and mixed so that the added charge does not accumulate to form non-electrically conductive solid masses (paragraph [0003]).

Regarding claim 2, the combination teaches a graphite furnace starting method is adopted (Hu et al, paragraph [0013], place graphite electrode in sintered crucible, spread silicon powder at the 

Regarding claims 3-4 and 6, note that the claims do not positively require the recited method steps.  Claims 3-4 and 6 depend from claim 2, where “any one of” the furnace starting methods is adopted.  Claims 3-4 and 6 only further describe the starting methods, but do not positively require said methods being performed.  Note that as a graphite furnace starting method is taught in the combination, the claim limitations have been met.

	Regarding claims 8, 14-16 and 18, Hu et al teaches an intermediate frequency furnace (paragraph [0002]), but is quiet to the operating frequency of the intermediate frequency furnace is 100-140 HZ.
	Fishman teaches in operation, starting with only the heel of molten transition material in the crucible, power supply operates at a relatively high frequency of 120 Hertz (paragraph [0012]).  The heel of molten silicon can be kept at or above its melting temperature by flux coupling with the magnetic field created by the current flow through induction coil (paragraph [0012], [0019]), and that with the operating conditions, the inducted electromagnetic stir pattern can be represented by exemplary flow lines 92a in Figure 3 (paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art to operate the intermediate frequency furnace of Hu et al at 120 Hertz as disclosed in Fishman, as the operating conditions are sufficient for maintaining the molten silicon at or above its melting temperature, and additionally provides an electromagnetic stir pattern.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al as modified by Su et al and Fishman as applied to claim 2 above, and further in view of Kelemen (US 3,156,549).
Regarding claim 5, the combination teaches a graphite furnace starting method comprising placing silicon powder in an intermediate induction furnace (Hu et al, paragraph [0013], spread silicon powder at the bottom and around the furnace), and simultaneously adding a graphite block to the intermediate furnace (Hu et al, paragraph [0013], place a graphite electrode in the sintered crucible); starting the intermediate induction furnace (Hu et al, paragraph [0013], slowly increasing the output power of the intermediate frequency furnace); and melting the silicon powder to a silicon liquid (paragraph [0013], continuously add silicon to the furnace when the silicon powder melts), and removing the graphite block (paragraph [0037], after adding silicon powder to reach 1.8t, pull out the electrode, and continue to add silicon powder).
	The combination is quiet to raising a temperature to 1800-1900°C.
	Kelemen teaches a method of melting silicon (col 1 lines 5-10).  Kelemen teaches of subjecting silicon to a high frequency electromagnetic field within a nonconducting container and melting said silicon with the energy of said field (col 1 lines 45-55).  Since silicon normally has extremely low electrical conductivity, its temperature must be raised until it becomes sufficiently conductive to be heated effectively by direct coupled induction (col 2 lines 50-70).  The preheating is most easily done by introducing a portion of the silicon charge into the container and heating it by radiation from an inductively heated graphite rod (col 2 lines 50-70), and as soon as the desired temperature is reached, the graphite rod is removed and the direct coupled inducted heat energy is applied to melt the initial portion of the silicon charge (col 2 lines 50-70).  In the example, Kelemen teaches a graphite rod was temporarily inserted into the container and heated to about 2000° C by induction, and sufficient heat radiated to the ingot to raise its temperature to about 900°C, and the graphite rod was withdrawn (col 3 
	In view of the teachings of Kelemen, it would have been obvious to one of ordinary skill in the art, to raise the temperature of the graphite electrodes of Hu et al during the furnace startup process to a temperature of about 2000°C, so as to radiate heat to raise the temperature of the silicon so as to become sufficiently conducting to be inductively heated (Kelemen, col 5 lines 20-35).  Note that about 2000°C is sufficiently close to the claimed range of 1800-1900°C.  The courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05(I).

	Regarding claim 17, Hu et al teaches an intermediate frequency furnace (paragraph [0002]), but is quiet to the operating frequency of the intermediate frequency furnace is 100-140 HZ.
	Fishman teaches in operation, starting with only the heel of molten transition material in the crucible, power supply operates at a relatively high frequency of 120 Hertz (paragraph [0012]).  The heel of molten silicon can be kept at or above its melting temperature by flux coupling with the magnetic field created by the current flow through induction coil (paragraph [0012], [0019]), and that with the operating conditions, the inducted electromagnetic stir pattern can be represented by exemplary flow lines 92a in Figure 3 (paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art to operate the intermediate frequency furnace of Hu et al at 120 Hertz as disclosed in Fishman, as the operating conditions are .

Claim 7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al as modified by Su et al and Fishman as applied to claims 1-4 and 6 above, and further in view of Ban et al (CN 104556045 A) and Jeffes (US 4,261,553).
	Regarding claims 7, 9-11, and 13, Hu et al is quiet to the silicon liquid being stirred, wherein an operating procedure is: using a wood stick to stir the silicon liquid clockwise or counterclockwise in a single direction, and stir 2-3 cycles per minute.
	Ban et al teaches a purification technology for manufacturing solar-grade silicon (paragraph [0002]).  Ban et al teaches silicon alloy purification is to mix and smelt silicon and solvent metals to form a uniform hypereutectic alloy melt, which is then treated with slagging, air blowing, deep alloying control, etc, and then cooled (paragraph [0005]).  Ban et al teaches a step of mechanical stirring includes a stirring tool that can be high temperature ceramics of quartz tube or rod, utilizing manpower or electric power, the stirring direction can be clockwise or counterclockwise, and can have a stirring speed that can be 0.01 - 10 revolutions/s (paragraph [0019]).
	It would have been obvious to one of ordinary skill in the art to stir the silicon liquid of the combination of Hu et al as modified by Su et al and Fishman, so as to form a uniform alloy melt to be smelted.  It would have been obvious to stir using a rod in a direction of clockwise or counterclockwise, as Ban et al is not limited to the type of stirring, and recognizes a variety of stirring techniques can be performed, including utilizing tubes or rods for stirring, utilizing manpower or electric power, clockwise or counterclockwise, and stirring speed or 0.01 - 10 revolutions/s (paragraph [0019]).  Ban et al’s stirring speed encompasses the claimed stirring speed of 2-3 cycles per minute, and that it would have been obvious to one of ordinary skill in the art, to optimize the stirring speed, so as to obtain a uniform melt In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).
	The combination is quiet to the stirring rod being formed of wood.
	Jeffes teaches refining of molten metals (abstract) where the usual manner of stirring the metal to bring it into contact with the slag includes immersing wooden poles below the metal surface which agitates the metal by gas evolution thereby lowering the oxygen content of the metal (col 4 lines 35-46).
	It would have been obvious to one of ordinary skill in the art to use a wooden stick for the stirring tool of the combination, as stirring molten metal with wood is known from Jeffes, and that gas evolution from the wood would lower the oxygen content of the metal.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al as modified by Su et al, Fishman, and Kelemen as applied to claim 5 above, and further in view of Ban et al and Jeffes.
Regarding claim 12, Hu et al is quiet to the silicon liquid being stirred, wherein an operating procedure is: using a wood stick to stir the silicon liquid clockwise or counterclockwise in a single direction, and stir 2-3 cycles per minute.
	Ban et al teaches a purification technology for manufacturing solar-grade silicon (paragraph [0002]).  Ban et al teaches silicon alloy purification is to mix and smelt silicon and solvent metals to form a uniform hypereutectic alloy melt, which is then treated with slagging, air blowing, deep alloying control, etc, and then cooled (paragraph [0005]).  Ban et al teaches a step of mechanical stirring includes a stirring tool that can be high temperature ceramics of quartz tube or rod, utilizing manpower or 
	It would have been obvious to one of ordinary skill in the art to stir the silicon liquid of the combination of Hu et al as modified by Su et al, Fishman, and Kelemen, so as to form a uniform alloy melt to be smelted.  It would have been obvious to stir using a rod in a direction of clockwise or counterclockwise, as Ban et al is not limited to the type of stirring, and recognizes a variety of stirring techniques can be performed, including utilizing tubes or rods for stirring, utilizing manpower or electric power, clockwise or counterclockwise, and stirring speed or 0.01 - 10 revolutions/s (paragraph [0019]).  Ban et al’s stirring speed encompasses the claimed stirring speed of 2-3 cycles per minute, and that it would have been obvious to one of ordinary skill in the art, to optimize the stirring speed, so as to obtain a uniform melt for the particular amounts of silicon and slag used in Hu et al.  Note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).
	The combination is quiet to the stirring rod being formed of wood.
	Jeffes teaches refining of molten metals (abstract) where the usual manner of stirring the metal to bring it into contact with the slag includes immersing wooden poles below the metal surface which agitates the metal by gas evolution thereby lowering the oxygen content of the metal (col 4 lines 35-46).
	It would have been obvious to one of ordinary skill in the art to use a wooden stick for the stirring tool of the combination, as stirring molten metal with wood is known from Jeffes, and that gas evolution from the wood would lower the oxygen content of the metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735